Citation Nr: 1444882	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-40 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a right eye disorder, to include as secondary to a service-connected head injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel




INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973.

This matter is on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.   

The issues on appeal were remanded by the Board in December 2014 for further development and are now ready for disposition.

An appeal on the issues of entitlement to service connection for a head injury and for tinnitus was also perfected by the Veteran.  However, in a June 2014 decision, he was granted service connection for these disorders.  This represents a full grant of these benefits sought on appeal, and they are no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

This appeal is comprised of documents contained the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents in this appellant's case should be incorporated into his VBMS file. 


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's bilateral hearing loss is attributable to his military service.

2.  The Veteran's eye disorder was not shown during active duty service or for many years thereafter, and is unrelated to service or to a service-connected disability.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.385 (2013). 

2. A right eye disorder was not incurred in or aggravated by service, and is not related to service or to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for bilateral hearing loss, which he attributes to acoustic trauma related to small arms fire.  He is also claiming entitlement to service connection for a right eye disorder, which he believes is a residual of his service-connected head injury.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater, when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The development undertaken by the RO indicates that some of the Veteran's service treatment records are unavailable.  The Board recognizes that in such cases there is a heightened obligation to assist the appellant in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the legal standard for proving a claim for service connection is not lowered.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Hearing Loss

The Board first determines that service connection is warranted for bilateral hearing loss, based on the evidence of record.  It is true that there are no audiological evaluations of record from the Veteran's active duty service.  However, by granting service connection for tinnitus in a June 2014 rating decision, VA has already effectively conceded that the Veteran was exposed to acoustic trauma in service.  Moreover, a VA examination from May 2014 establishes he has hearing for VA purposes, as his tonal thresholds were 40 dB or greater at multiple frequencies in both ears. 

Obviously, the absence audiological evaluations from active duty render it impossible to "definitely" conclude that his acoustic trauma actually led to any sensorineural hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  That is not the VA standard.  However, given the relative severity of the Veteran current hearing loss, his acknowledged acoustic trauma and his statements regarding hearing symptoms since that time, the Board concludes that it is at least as likely as not that at least some of his hearing loss is attributable to his active duty service.  Therefore, service connection is warranted on this basis.  

Eye Disorder

As for the Veteran's claimed eye disorder, the Board determines that service connection is not warranted, based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to an eye disorder while in service.  Moreover, the post-service evidence does not reflect symptoms related to an eye disorder until he filed his claim for benefits in June 2006, which is approximately 33 years after he left active duty service.  

Even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment also weighs against the Veteran's claim that his eye disorder is related to an in-service incident from so long ago.

The Board has noted the Veteran assertions that he has experienced eye-related symptoms since service.  While he is not competent to specifically diagnose eye disorders, since that requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, and unlike the hearing loss issue, are contradicted by other evidence of record, and are therefore of limited probative value.  

In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Specifically, the evidence also includes an eye evaluation from April 2003 where there were no eye disorders noted other than some very mild refractive error.  Moreover, the Board cannot ignore the fact that the Veteran waited 33 years to submit his claim for benefits.  Therefore, service connection is not established based on these statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite his contentions to the contrary.  

Specifically the Board places significant value on the observations of a VA examiner who evaluated the Veteran's symptoms in April 2014.  On that occasion, the Veteran complained of blurry vision and some headaches, although he denied dizziness.  Upon examination, his vision was better than 20/40 bilaterally, and the only relevant eye defect was the presence of cataracts in both eyes.  

Although his cataracts represent a current eye disorder, the examiner determined that these cataracts were not related to active duty or to any head trauma, but were instead consistent with normal age-related changes.

Such a finding, unlike the hearing loss issue, provides highly probative evidence against this claim.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Significantly, there is no other clinical evidence in the record to rebut the VA examiner's conclusions.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his eye disorder to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of eye disorders.  See Jandreau, 492 F.3d at 1377, n.4. Because eye disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's eye disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran was provided notice of his and VA's obligations in an August 2006 letter.  Therefore, additional notice is not required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  Namely, the Board has obtained all relevant treatment records and finds that there is no additional information necessary to adjudicate the claim.  Moreover, VA examinations were obtained, which the Board finds collectively adequate for adjudication purposes.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a right eye disorder, to include as secondary to a service-connected head injury, is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


